Citation Nr: 1102454	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-10 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a bilateral leg 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service in from June 1981 to June 1985, 
from June 1985 to January 1993, and from April 2003 to April 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a March 2009 substantive appeal, the Veteran raised claims of 
entitlement to service connection for low back and bilateral hip 
disabilities.  The RO has not adjudicated these additional 
issues.  Accordingly, they are referred to the RO for appropriate 
action.  

The current appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds additional 
development necessary prior to a final adjudication of the 
Veteran's appeal.  

Specifically, in this case, the Veteran contends that his 
bilateral knee and bilateral leg conditions are related to in-
service training and drilling.  He purports to have a current 
diagnosis of tendonitis and avers that such diagnosis is the 
result of his active service duties.  

Service treatment records reflect notations of complaints of and 
treatment for leg and knee problems.  In October 1988, the 
Veteran reported soreness in his right knee after running.  The 
examiner noted that the Veteran's knee was unremarkable.  In 
December 1989, the Veteran reported a history of pain and 
swelling in his joints and indicated that he had been treated for 
rheumatic fever as a child.  

Reserve treatment records, dated from 1993 to 2003, show that the 
Veteran was treated for a bilateral knee strain with a pulled 
ligament in the right knee.  A June 1998 record also indicates 
early degenerative joint disease in the right knee.  Records 
dated from 2000 to 2002 show continued treatment for a left knee 
strain and note complaints of radiating pain with numbness in the 
both legs and feet.  In August 2000, the Veteran reported prior 
treatment for "Army boot foot."  

A July 2003 service record shows treatment for complaints of sore 
knees with a diagnosis of minor tendonitis.  A March 2004 record 
showed complaints of bilateral knee pain.  

Upon further review of the claims file, the Board finds that the 
Veteran's periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) have not been verified.  In 
this regard, the Board notes that service connection may be 
granted for disability resulting from either disease or injury 
incurred in, or aggravated while performing, ACDUTRA.  With 
respect to time periods of INACDUTRA, service connection may only 
be granted for injury (and not disease) so incurred or 
aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  
Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or INACDUTRA.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

In this case, the evidence of record shows many years of Reserve 
service.  However, the Veteran's specific periods of ACDUTRA and 
INACDUTRA have not yet been verified.  Additionally, medical 
records show treatment for the bilateral knees and legs during 
the Veteran's Reserve service.  Therefore, a remand is necessary 
to accord the agency of original jurisdiction an opportunity to 
obtain, and to associate with the claims folder, information 
pertaining to the dates of such training.  

Additionally, the Board notes that no VA examination has thus far 
been scheduled in connection with the issues on appeal.  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Here, the Veteran's assertions that his bilateral knee and leg 
problems began during service are supported by the medical 
records reflecting in-service treatment for knee and leg 
problems, to include tendonitis (and as previously discussed 
herein).  Further, the Veteran contends that he has continued to 
experience bilateral knee and leg problems since service.  
Accordingly, as no medical opinion has yet been offered, the 
Board finds that a remand of the Veteran's service connection 
claims is necessary to accord him the opportunity to undergo a 
pertinent VA examination to determine the etiology of his knee 
and leg conditions (e.g., whether any current knee or leg 
disabilities are related to service).  See Charles v. Principi, 
16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2008) 
(a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim) & Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate source to verify all of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA.  

In requesting this information, the 
RO/AMC should follow the current 
procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from 
Federal facilities.  The RO/AMC is 
reminded that it should continue efforts 
to procure the relevant records relating 
to the Veteran's Reserve service until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.  Based on any such available 
records, the RO/AMC should make a list of 
the Veteran's actual periods of ACDUTRA 
and INACDUTRA in the Reserves and 
associate the list with the Veteran's 
claim folder.  If no such records are 
available, specific confirmation of that 
fact should be noted in the claims file.  

2.  After the above has been completed, 
the RO/AMC should schedule the Veteran 
for an appropriate VA examination.  The 
Veteran's claims folder must be provided 
to the VA examiner to review in 
conjunction with the Veteran's 
examination.  The examination report 
should state that the claims folder has 
been reviewed.  Any testing or studies 
deemed necessary should be conducted.  

The examiner should take into account the 
Veteran's history of treatment for 
complaints of knee and leg pain and 
injury during active duty and during 
Reserve service, to include periods of 
ACDUTRA and INACDUTRA.  Then, the 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
any current bilateral knee or bilateral 
leg disability (to include tendonitis) 
was incurred in or aggravated during a 
period of active duty, active duty for 
training, or inactive duty training.

The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.   If the 
examiner is only able to theorize or 
speculate as to this matter, he/she 
should so state.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures.

4.  Following the above, the RO/AMC 
should readjudicate the issues on appeal.  
If the benefits sought on appeal remain 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


